Lamar, J.
This was not a proceeding to enjoin payment or performance under a contract already signed; neither was it an effort to restrain the making of an illegal contract only. The prayer was, that the city should be restrained from “ making any contract whatsoever for electric lights with any person whomsoever.” This prayer was based not only on the allegation that a ten-year contract had not been authorized by a popular vote, but that the existing lighting equipment would be rendered valueless, and an increase of taxation result, if the city adopted the electric system. The business affairs of a municipality are committed to the corporate authorities, and it would require a strong case to authorize the courts to interfere with their management. Here nothing was shown to warrant an order restraining the city from making a contract for lighting with electricity, even if the result thereof would be to render valueless the small oil equipment and appliances already owned. Compare Civil Code, § 1859.
The power of a municipality to provide lights for the city is derived from its charter, and not from popular vote; so that if two thirds of the number registered did not vote in favor of making a ten-year contract, that would not deprive the city of its inherent power to make a contract which did not involve the *234creation of a debt. But if, without the popular vote authorizing the same, it entered into a ten-year contract, the agreement would only be operative so long as neither party renounced or repudiated it. City Council of Dawson v. Dawson Waterworks Co., 106 Ga. 696. The record raises the question as to whether, under Arnett v. Board of Commissioners, 75 Ga. 782; Glaze v. Bogle, 105 Ga. 295 (2), the city in its corporate capacity was a party (lefendaut where process was prayed only against the individuals who were for the time being mayor and aldermen. It also presents an issue as ■ to the validity of the election, and as to whether the council had a right to purge the registration list. We are urged to determine this point. But an interlocutory order is not intended to perform the office of a final decree. Where an injunction has been refused, this court will affirm the judgment of the chancellor if the refusal was proper for any reason. An injunction is intended to preserve the status, not to undo what has been done. Neither is it intended to restrain what is not threatened to be done. If, therefore, as alleged in the defendants’ answer, the city had already made a contract, or if, as alleged in the answer, it was not threatening or preparing to make a ten-year contract, there was nothing to enjoin. The chancellor’s refusal to grant an injunction must be

Affirmed.


All the Justices concur.